Townsend, Judge.
“A waiver of the notice provided for by Code (Ann.) § 6-908.1 as to the correctness and completeness of the bill of exceptions prior to certification by the trial judge does not dispense with service of a copy of the bill *195after approval by the trial judge as provided by Code (Ann.) § 6-911.” Barbaree v. Coffin, 212 Ga. 370 (92 S. E. 2d 860). Neither the acknowledgement of tender of the bill of exceptions, dated June 12, 1959, nor the letter to the trial court dated June 15, 1959, stating that the defendants in error had no objections to offer to the bill of exceptions constitutes an acknowledgment of service of the bill of exception’s in this case the certification of which is dated June 16, 1959. Where Code (Ann.) § 6-911 is not complied with, the bill of exceptions must be
Decided September 17, 1959.
Greer, Henning & Morris, Richard G. Greer, for plaintiff in error.
Hudson ■& Hudson, John H. Hudson, Pauline E. Cousins, contra.

Dismissed.


Gardner, P.J., and Carlisle, J., concur.